                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION



SHERRY L. RUFF,                                      4:18-CV-04057-VLD
                   Plaintiff,


       vs.                                         AMENDED ORDER
                                             GRANTING PLAINTIFF’S MOTIONS
                                            FOR ATTORNEY’S FEES AND COSTS
NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL                             DOCKET NOS. 22 & 27
SECURITY;
                   Defendant.



                                  INTRODUCTION

      Following the court’s order remanding this case to the Social Security

agency for further consideration, plaintiff Sherry Ruff filed a motion and

supplemental motion for an award of attorney’s fees, expenses, and costs. See

Docket Nos. 22 & 27. The Commissioner objected in part to the request. See

Docket No. 25.

                                   DISCUSSION

      Under the EAJA, a prevailing party in a civil suit against the United

States or one of its agencies shall be awarded attorney’s fees and costs. See 28

U.S.C. § 2412(a) and (d)(1)(A). However, if the court finds that the

government’s position was substantially justified, the court may choose not to

make such an award. Id. at (d)(1)(A).
      An application for fees and costs under the EAJA must be made “within

thirty days of final judgment in the action.” See 28 U.S.C. § 2412(d)(1)(B). By

local rule, litigants seeking attorney’s fees in this district must file a motion for

attorney’s fees within 28 calendar days after the entry of judgment, absent a

showing of good cause. See DSD L.R. 54.1C. Here, the court entered final

judgment in Ms. Ruff’s favor on January 18, 2019. See, Docket No. 19.

Ms. Ruff filed her motion for attorney’s fees on January 22, 2019. See Docket

No. 22. Thus, Ms. Ruff’s motion is timely.

      In order to avoid an award of attorney’s fees under the EAJA, the

government’s position must have been “substantially justified” at both the

administrative level and at the district court level. Kelly v. Bowen, 862 F.2d

1333, 1337 (8th Cir. 1988). In determining whether the government’s position

was substantially justified, the court should examine whether that position had

a clearly reasonable basis in fact and in law, “both at the time of the

Secretary’s decision and the action for judicial review.” Id.; Goad v. Barnhart,

398 F.3d 1021, 1025 (8th Cir. 2005). The government’s position can be

factually and legally reasonable, “solid,” even though that position turned out

to be not necessarily correct. Kelly, 862 F.2d at 1337. A loss on the merits

does not give rise to a presumption that the Commissioner’s position was not

substantially justified. Goad, 398 F.3d at 1025. The Commissioner bears the

burden of proving that its position was substantially justified. Id.




                                          2
      Ms. Ruff requested an award of the following:

      Attorney’s Fees ($192.00 hourly rate x 51.951 hours)      $ 9,974.40

      Sales Tax on Attorney’s Fees (6.5%)                            648.34

      Expenses                                                         20.73

      Filing Fee                                                     400.00

      TOTAL AWARD REQUESTED:                                    $ 11,043.47

      The Commissioner does not take issue with Ms. Ruff’s entitlement to an

award in general, nor with counsel’s hourly rate, nor with the sales tax,

expenses, or filing fee part of the request. Instead, the Commissioner seeks a

reduction of Ms. Ruff’s attorney’s fees to 35 hours, so that it falls within the

“customary” hours of 20 to 40 hours “routinely” spent on a “typical” social

security file. The Commissioner also raises one specific issue regarding the

time entries.

      The Commissioner argues that 1.15 hours reviewing the file and

discussing with Ms. Ruff the in forma pauperis motion, drafting the IFP

paperwork, complaint and coversheet are not compensable because work

performed at the administrative level is not compensable. This is true. But the

IFP paperwork and the complaint were not necessitated, required or allowable

at the administrative level. Those activities were directly related to pursuing

the administrative appeal to this court. As such, they are allowable expenses.




1 Counsel originally requested 50.2 hours. See Docket No. 22. However, she
requests an additional 1.75 hours for preparing her reply brief on the instant
motion. See Docket No. 27.
                                       3
      As to the Commissioner’s general objection, she argues the total number

of attorney hours expended is too much given the experience of Ms. Ruff’s

attorney, the routine nature of the issues raised, the fact that current counsel

filed a brief for Ms. Ruff to the Appeals Council below, and the amount of time

spent drafting the facts in the brief. The Commissioner requests this court to

reduce Ms. Ruff’s counsel’s hours to 35 hours only.

      Ms. Ruff argues her counsel’s expertise should not be used as a sword—

or a shield—against her. Instead, the court should be guided by whether the

number of hours requested is reasonable. Ms. Ruff points out that she won a

remand order on a majority of issues raised, and favorable treatment of some

issues on which she did not win the remedy sought.

      In Hensley v. Eckerhart, 461 U.S. 424 (1983), the Court explored the

legislative history of 42 U.S.C. § 1988 allowing awards of attorney’s fees for

prevailing plaintiffs in civil rights litigation. Courts should apply the lodestar

method: multiply the number of hours reasonably expended on the litigation

by a reasonable hourly rate. Id. at 433. In determining the lodestar, the Court

noted that Congress cited approvingly to the 12 factors outlined in Johnson v.

Georgia Hwy. Express, Inc., 488 F.2d 714 (5th Cir. 1974).2 Hensley, 461 U.S.

at 429-30. Courts applying the EAJA have applied the rationale from Hensley

and other civil rights attorney’s fees statutes. Costa v. Comm’r. Social Sec.

Admin., 690 F.3d 1132, 1135 (9th Cir. 2012).


2In Blanchard v. Bergesen, 489 U.S. 87, 93 (1989), the United States Supreme
Court overruled that part of Johnson which held that a contingent fee
agreement imposes an automatic cap on attorney’s fee award.
                                      4
      The twelve Johnson factors are: (1) the time and labor required; (2) the

novelty and difficulty of the questions; (3) the skill requisite to perform the legal

service properly; (4) the preclusion of other employment by the attorney in

order to accept the case; (5) the customary fee; (6) whether the fee is hourly or

contingent; (7) time limitations imposed by the client or the circumstances; (8)

the amount involved and the results obtained; (9) the experience, reputation

and ability of the attorney; (10) the “undesirability” of the case; (11) the nature

and length of the professional relationship with the client; and (12) awards in

similar cases. Johnson, 488 F.2d at 718-19.

      In Costa, the Ninth Circuit stated it is unlikely a lawyer will spend

unnecessary hours on a contingent fee case in order to inflate her fee award in

a case like a social security appeal because “[t]he payoff is too uncertain.”

Costa, 690 F.3d at 1136 (quoting Moreno v. City of Sacramento, 534 F.3d

1106, 1112-13 (9th Cir. 2008)). The court noted that social security cases by

their very nature are fact-intensive and require careful review of the

administrative record, making the adjective “routine” “a bit of a misnomer.” Id.

at 1134 n.1. Instead, the court cautioned deference to the “winning lawyer’s

professional judgment as to how much time he was required to spend on the

case.” Id. at 1136. The court held that a district court can reduce an

attorney’s fee award by up to 10 percent without detailed explanation, but

larger cuts required more specific explanation. Id.

      The court rejected the lower court’s application of a “rule of thumb” of 20

to 40 hours for a “routine” social security case. Id. The court noted surveying

                                         5
fee awards in similar cases was useful in determining the reasonable hourly

rate, but it was “far less useful for assessing how much time an attorney can

reasonably spend on a specific case because that determination will always

depend on case-specific factors including” the size of the administrative record,

the novelty and complexity (and number) of legal issues, the procedural history

and when counsel was retained. Id. at 1136.

      In Hogan v. Astrue, 539 F. Supp. 2d 680, 682 (W.D.N.Y. 2008), the court

noted that routine social security cases require an average of 20 to 40 hours of

attorney time. However, the court noted that it did not hesitate to award fees

in excess of the routine 20-40 hours where the facts of a specific case warrant

it. Id. (citing cases where 51.9 hours and 51 hours were awarded). In the

Hogan case itself, the administrative transcript was 353 pages and the

substantive issues involved were not noteworthy; the court found the attorney’s

requested hours of 54.0 to be “slightly excessive.” Id. The court reduced the

fee award by 5 percent. Id.

      In Harden v. Comm’r. Social Sec. Admin., 497 F. Supp. 2d 1214 (D. Or.

2007) abrogated on other grounds by Costa v. Comm’r of Social Security, 690

F.3d 1132, 1137 (9th Cir. 2012), the total attorney’s fees requested were

reduced to 40 hours where 24 hours had been billed by an inexperienced

attorney whom, the court held, did not have the right to be trained at the

government’s expense. The court in Coleman v. Astrue, 2007 WL 4438633 at

*3 (N.D. Iowa Dec. 17, 2007), also noted that other courts have held routine

disability benefits cases commonly require 20 to 40 hours of attorney time and

                                        6
reduced counsel’s hours because the transcript was only 294 pages and the

issues were not particularly complex or novel.

      Here, Ms. Ruff’s case required an opinion of 91 pages to discuss and

resolve five distinct legal issues (four issues, one with two subparts). See

Docket No. 19. Ms. Ruff asserted numerous mental and physical impairments.

Id. The administrative record in her case was 950 pages. Although the length

of the administrative record was certainly not unheard of, it was longer than

usual and, thus, not typical. The reduction the Commissioner seeks is not

minor but instead amounts to a 33 percent reduction in Ms. Ruff’s original

attorney hours. The court finds that reduction unwarranted.

      Although Costa indicates comparison with attorney awards in other cases

is not very useful in a social security case as to the number of hours expended

by an attorney, that is one of the Johnson factors the Hensley Court found

relevant. Accordingly, the court considers it. In the District of South Dakota,

recent attorney’s fee awards in social security cases have ranged from 24.4 hours

for a rather surgical, single-issue case (Preston v. Berryhill, 5:16-cv-05097-VLD),

to 43.75 hours in a case involving four legal issues which were resolved in a 75-

page opinion (LeMair v. Colvin, 4:14-cv-04053-LLP). The court notes that in the

latter case, although the attorney hours were only 43.75 hours, the total

attorney’s fee award was higher than what Ms. Ruff seeks herein ($10,879.50)

because the hourly rate requested was higher.

      A total of 41.50 hours was awarded for a total of $7,055 in a single-issue

appeal requiring an opinion of only 41 pages to resolve (Bormes v. Berryhill,

                                        7
4:16-cv-04155-VLD). In Bormes, the Commissioner did not object to the

request for attorney’s fees. In Seay v. Berryhill, 5:16-cv-05096-VLD, Docket

No. 37 (D.S.D. June 15, 2018), attorneys fees of $9,092.28 were awarded based

on total hours expended of 46.78. In Webb v. Berryhill, 5:16-cv-0585-VLD,

Docket No. 32 (D.S.D. May 9, 2018), attorneys fees were awarded based on

total hours of 54.76.

      Thus, the court finds Ms. Ruff’s request for attorney’s fees in this case,

although at the slightly higher end of the range, is definitely not an outlier in

either hours expended or the total amount of fees requested. Although the

Commissioner asserts the court should award only 35 hours of work, the

Commissioner appears to have arbitrarily picked this number. She offers no

rationale in support of the figure other than to argue generally that Ms. Ruff’s

request is “too much.”

      The Commissioner argues the hours expended are excessive because

Ms. Ruff’s current counsel took over representing Ms. Ruff after the ALJ issued

its opinion and submitted a brief to the Appeals Counsel on Ms. Ruff’s behalf.

Therefore, according to the Commissioner, Ms. Ruff’s counsel had familiarity

with the administrative record prior to appealing to this court and should not

have needed so much time to set forth the issues and facts in support thereof.

      The brief submitted at the administrative level, AR379-80, is truly

boilerplate in nature. It does not contain detailed discussion of either the facts

or the law. Furthermore, it was filed only one month after counsel was hired

by Ms. Ruff. This rudimentary brief contains no evidence that counsel was so

                                         8
familiar with the administrative record and applicable law that he need not

have expended the time he represents he did expend in presenting Ms. Ruff’s

appeal to this court.

      Other Johnson factors are the novelty and difficulty of the questions, a

factor which here favors Ms. Ruff because although the legal issues themselves

are recurring, the application of those legal issues to Ms. Ruff’s unique facts

are not. The results obtained also favor Ms. Ruff as she prevailed many of the

issues she raised. The Commissioner tacitly concedes the experience,

reputation and ability of Ms. Ruff’s attorney by not arguing to the contrary on

this basis.

      The “undesirability” of the case also cuts in Ms. Ruff’s favor. Social

security cases present what can fairly be characterized as the “worst” of all

cases economically for a lawyer: they require a high level of skill and

knowledge in a byzantine area of the law, they are contingent fee cases which

are risky because a lawyer may end up working for free if he loses a case, and

that risk is not offset by a higher recovery in successful cases because the fees

are limited by statute.

      The court does agree with Costa in this regard: it is highly unlikely that

an attorney will spend unnecessary time on a contingent fee case in the hopes

of inflating a later fee award. The nature of contingent fee cases requires that

attorneys hone their efficiency—the lawyer who doesn’t do so soon finds him-

or herself unable to earn a living. Ms. Ruff’s attorney has been able to thread




                                        9
this needle for a number of years, attesting to his ability to handle social

security cases efficiently.

                                  CONCLUSION

      Based on the foregoing facts, law and analysis, it is hereby

      ORDERED that plaintiff Sherry Ruff’s motions for attorney’s fees, costs,

and expenses [Docket No. 22 & 27] are granted. Plaintiff is awarded Equal

Access to Justice Act (“EAJA”) attorney’s fees of $9,974.40, sales tax of

$648.34, and postage expense of $20.73 for a total of $10,643.47, to be paid by

the Social Security Administration. Further, plaintiff is awarded

reimbursement of costs of $400.00, to be paid by the Judgment Fund. Funds

shall be made payable to plaintiff. After any offset to satisfy any pre-existing

debts the plaintiff may owe to the United States, the Treasury Department will

send the remaining amount to the office of plaintiff’s counsel.

      DATED February 15, 2019.


                                      BY THE COURT:



                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        10
